



Exhibit 10.1


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT




THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into as of
the 22nd day of March, 2019, by and between the TAUBMAN COMPANY LLC, a Delaware
limited liability company (“Employer”), and PAUL WRIGHT (“Executive”).


A.    Employer and Executive entered into a certain Employment Agreement, dated
March 30, 2017, (“Agreement”); and


B.    Employer and Executive desire to amend the terms of the Agreement in the
manner set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.The Term of the Agreement, as set forth in Section 1.3 of the Agreement, is
hereby extended to March 31, 2020.


2.    The date of “March 30, 2019” appearing in Section 2.1(b) of the Agreement
is hereby changed to “March 31, 2020.”


3.    All references to the “2008 Omnibus Long-Term Incentive Plan” appearing in
Section 2.3 of the Agreement are hereby changed to “2018 Omnibus Long-Term
Plan.”


4.    Executive will be eligible for annual RSU and PSU Award grants in March of
2019.


5.    Section 2.5 of the Agreement is hereby deleted and replaced with the
following:


“2.5    Time Off.    (a) Executive shall be covered by Employer’s Self-Managed
Time Policy in lieu of any vacation or annual leave time.


(b)    In addition to such Self-Managed Time Policy as is provided in paragraph
(a) above, in each calendar year, Executive shall be entitled to such statutory
holidays as are required by local law where Executive’s office is located.”


6.    Capitalized terms used herein and not otherwise defined herein shall have
the meaning ascribed to them in the Agreement.


7.    Except as modified by this Amendment, the Agreement remains in full force
and affect and is hereby ratified and confirmed.


8.    This Amendment may be executed in counterparts, each of which shall
constitute an original, although not fully executed, but all of which when taken
together shall constitute but one Amendment.


9.    Delivery of an executed counterpart of this Amendment electronically
(e.g., PDF) or by telecopier or facsimile shall be effective as delivery of an
original executed counterpart hereof.
 
10.    This Amendment, along with the Agreement, contains the entire
understanding between the parties and supersedes any prior understandings and
agreements between them about the subject matter of





--------------------------------------------------------------------------------





the Agreement or this Amendment. There are no other representations or
agreements, oral or written, modifying the terms of the Agreement or this
Amendment.
    
This Amendment has been executed as of the date first above written.




    
THE TAUBMAN COMPANY LLC,
a Delaware limited liability company


By:    /s/ Holly A. Kinnear         
Its:    SVP and CHRO


“Employer”






                        
/s/ Paul Wright
PAUL WRIGHT
    
“Executive”















